Exhibit 10.1


EMPLOYMENT AGREEMENT

         This Agreement, made the 9th of February, 2004, is effective as of
January 1, 2004, by and between Coventry Health Care, Inc., a Delaware
corporation (the “Company”), and Harvey C. DeMovick (the “Executive”).

         WHEREAS, the Company employs the Executive as its Senior Vice
President, Customer Service Organization and Chief Information Officer, pursuant
to an Employment Agreement dated August 23, 2001, and the parties wish to amend
the terms of such employment as set forth herein.

         NOW, THEREFORE, in consideration of the mutual covenants contained in
this Employment Agreement (“Agreement”), the parties hereby agree as follows:

1.     TERM AND DUTIES

         1.1 The term of this Agreement commenced as of January 1, 2004, shall
continue through December 31, 2006 (the “Initial Term”), and will continue on a
year-to-year basis thereafter (the “Renewal Term”), until the Executive’s
employment terminates as outlined in Section 4 hereof or until one party
provides the other with a minimum of ninety (90) days prior written notice (the
“Notice”) of termination.

         1.2 Executive shall serve as Senior Vice President, Customer Service
Organization and Chief Information Officer, shall report to the President and
Chief Executive Officer and shall be responsible for broad executive
responsibilities in the general management area, including, but not limited to,
the establishment and implementation of policies and directives, formulation of
company goals and objectives, effective management of employees, and such other
powers and duties normally associated with such position or as may be delegated
or assigned to the Executive by the Company’s President and Chief Executive
Officer. During the Initial or Renewal Term of the Agreement, the Executive
shall also serve without additional compensation in such other offices of the
Company or its subsidiaries or affiliates to which he may be elected or
appointed.

2.     COMPENSATION AND BENEFITS

         2.1 The Company shall pay the Executive a base salary (“Base Salary”)
of not less than Four Hundred Fifty Thousand Dollars ($450,000) per annum,
subject to applicable withholdings. The Base Salary shall be payable according
to the customary payroll practices of the Company. The Base Salary shall be
reviewed annually and shall be subject to increase from time to time.

         2.2 The Executive shall be eligible for an annual bonus (“Bonus”) in
accordance with the Company’s Performance Based 162(m) Plan.

         2.3 The terms and conditions of all stock options and restricted share
awards previously granted to Executive shall remain in full force and effect.

         2.4 The Executive will be entitled to participate in all employee
benefit plans or programs and receive all benefits and perquisites to which any
salaried employee is eligible under any existing or future plan or program for
salaried employees, including, without limitation, all plans developed for
executive officers of the Company. These plans or programs may include group
hospitalization, health care, dental care, vision care, life or other insurance,
tax qualified pension, car allowance, savings, thrift and profit sharing plans,
sick leave plans, travel or accident insurance, disability insurance, and
contingent compensation plans, including capital accumulation programs, deferred
compensation plans, restricted stock programs, stock purchase programs and stock
option plans. Nothing in this Agreement will preclude the Company from amending
or terminating any of the plans or programs applicable to salaried employees or
executive officers.

         2.5 The Executive will be entitled to four (4) weeks of annual paid
vacation.

         2.6 The Company will reimburse the Executive for all reasonable travel
and other expenses incurred by the Executive in connection with the performance
of his duties upon proper documentation in accordance with Company policies. In
addition, Executive shall be entitled to a discretionary monthly car allowance,
payable on a grossed-up basis.

3.     DEATH AND DISABILITY COMPENSATION

         3.1 In the event of the Executive’s death during the Initial or Renewal
Term, the Agreement terminates and all payments under the Agreement shall cease
as of the date of death, except for the following benefits to be paid to the
Executive’s beneficiaries:

                  (a)     any earned but unpaid base salary and a lump sum
payment equal to the average annual bonus compensation for the two (2) calendar
years immediately preceding the death of Executive;

                  (b)     for twenty-four (24) months following the date of the
Executive’s death, the Company shall pay the cost of medical, dental, and vision
insurance premiums as in effect at the date of the Executive’s death, to the
Executive’s designated beneficiary, subject to a formal election by the
beneficiary;

                  (c)     the exercisability of stock options granted to the
Executive shall be governed by any applicable stock option agreements and the
terms of the respective stock option plans; and

                  (d)     the Executive’s designated beneficiary will be
entitled to receive the proceeds of any life or other insurance or other death
benefit programs provided or referred to in this Employment Agreement.

         3.2 Notwithstanding the short-term disability of the Executive, the
Company will continue to pay the Executive pursuant to Section 2 hereof during
the Initial or Renewal Term, unless the Executive’s employment is earlier
terminated in accordance with this Agreement. In the event the Executive becomes
disabled (as defined by the Company’s long-term disability plan), the
Executive’s employment will be termed and the Company will pay the Executive
amounts equal to the following:

                  (a)     any earned but unpaid Base Salary and a lump sum
payment equal to the average annual Bonus for the two (2) calendar years
immediately preceding the year of termination due to disability;

                  (b)     for twenty-four (24) months following the date of the
Executive’s termination due to disability, the Company shall pay for the cost of
the Executive’s medical, dental, and vision insurance premiums as in effect at
the date of the Executive’s termination, subject to a formal election by the
Executive; and

                  (c)     the Executive will receive a monthly payment equal to
60% of the Executive’s pre-disability earnings (as defined by the qualified
long-term disability plan) less any monthly benefit paid under the qualified
long-term disability program. Such payments shall continue to cessation of
payments under the Company’s qualified long-term disability program.

                  (d)     the Executive will receive twelve (12) months
additional vesting credit for all stock options and restricted stock awards.

         3.3 During the period the Executive is receiving payments following his
disability and as long as he is physically and mentally able to do so, the
Executive will furnish information and assistance to the Company and from time
to time will make himself available to the Company to undertake assignments
consistent with his position or prior position with the Company and his physical
and mental health.

         3.4 For purposes of this Agreement, the term “disabled” or “disability”
will have the same meaning as is attributed to such term, or any substantially
similar term, in the Company’s long-term disability income plan as in effect
from time to time. The Company’s group long-term disability policy in existence
at the time of disability shall be considered to be a part of this Agreement.

4.     TERMINATION OF EMPLOYMENT

         4.1 The Company may terminate this Agreement with or without cause at
any time during the term of this Agreement with notice (as defined in Section
1.1 herein). However, except in the case of the two year period following a
Change in Control (as hereinafter defined), if the Executive suffers a
Termination Without Cause (hereinafter defined) or a Constructive Termination
(as hereinafter defined), the Company will continue to pay the Executive the
following:

                  (a)     for a period of twelve (12) months after Termination
Without Cause or Constructive Termination, a monthly amount equal to 100% of the
sum of the Executive’s combined (i) Base Salary as in effect at the time of the
termination and (ii) the average Bonus for the two (2) calendar years
immediately preceding the year of termination, divided by twelve (12); and

                  (b)     for twelve (12) months following such Termination
Without Cause or Constructive Termination, the Company shall pay the cost of the
Executive’s medical, dental, and vision insurance premiums as in effect at the
date of termination, subject to a formal election by the Executive. However, if
Executive obtains employment with another employer during such twelve (12) month
period, such coverage will cease as of the date Executive, his spouse and family
can be covered under the plans of the new employer without exclusion for
preexisting conditions, if earlier than the end of the 12-month period; and

                  (c)       the Executive will receive twelve (12) months
additional vesting credit for all stock options and restricted stock awards.

         4.2 If the Executive suffers a Termination Without Cause or
Constructive Termination within two (2) years following a Change in Control, the
Company will pay to the Executive the following:

                  (a)     in a lump sum upon such termination an amount equal to
the sum of (i) 150% of the Executive’s combined (A) Base Salary as in effect at
the time of the termination and (B) average Incentive Bonus for the two (2)
calendar years immediately preceding the year of termination, and (ii) to the
extent that such foregoing amount or any other payment in the nature of
compensation (within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended, and the regulations promulgated thereunder (“Section 280G”))
to or for the benefit to the Executive (or any part of such amount or other
payment) constitutes an “excess parachute payment” within the meaning of Section
280G, the amount, if any, of (A) such “excess parachute payment” multiplied by a
fraction, the numerator of which is the number one (1.00) and the denominator of
which is (I) the number (1.00) minus (II) the effective tax rate under Section
280G applicable to the Executive expressed as decimal, minus (B) the amount of
such “excess parachute payment”;

                  (b)     for twenty-four (24) months following such Termination
Without Cause or Constructive Termination following a Change of Control, the
Company shall pay for the cost of the Executive’s medical, dental, vision
insurance premiums as in effect at the date of termination, subject to a formal
election by the Executive; and

                  (c)     all stock options and all restricted stock granted to
the Executive shall vest in full upon a Change of Control.

         4.3 Executive may terminate his employment hereunder at any time during
the term of this Agreement with notice (as defined in Section 1.1 herein). If
the Executive suffers a Termination with Cause or the Executive terminates his
employment with the Company not due to a Constructive Termination, death or
disability (as defined in Section 3.4) (a “Voluntary Termination”), then the
Company will not be obligated to pay the Executive any amounts of compensation
or benefits following the date of termination, except earned but unpaid Base
Salary through the date of termination, which will be paid in accordance with
standard company procedures. The exercisability of stock options granted to the
Executive shall be governed by any applicable stock option agreements and plans.

         4.4 For purposes of this Employment Agreement, the following terms have
the following meanings:

                  (a)     A “Change in Control” shall occur if at any time,
substantially all of the assets of the Company are sold or transferred by sale,
merger or otherwise, to an entity which is not a direct or indirect subsidiary
of the Company, or if any “person” (as such term is used in Sections 13(d) or 14
(d) of the Securities Exchange Act of 1934, as amended) is or becomes the
beneficial owner, directly or indirectly, of securities of the Company
representing 35% or more of the combined voting power of the then existing
outstanding securities of the Company.

                  (b)     “Constructive Termination” means termination by the
Executive which follows (i) a reassignment of duties, responsibilities, title,
or reporting relationships that are not at least the equivalent of his then
current position as set forth in Section 1.2 or a material reduction in the
compensation and benefits provided herein, or (ii) the intentional or material
breach by the Company of this Agreement, or (iii) a reassignment, after a Change
of Control, to a geographic location more than fifty miles from Bethesda,
Maryland. The Executive shall have a period of ninety (90) days after
termination of his employment to assert against the Company that he suffered a
Constructive Termination, and after the expiration of such ninety (90) day
period, the Executive shall be deemed to have irrevocably waived the right to
such assertion.

                  (c)     “Termination With Cause” means termination by the
Company, acting in good faith, by written notice to the Executive specifying the
event relied upon for such termination, due to; (i) the Executive’s indictment
or conviction of a felony, (ii) the Executive’s intentional perpetration of a
fraud, theft, embezzlement or other acts of dishonesty, (iii) the Executive’s
intentional breach of a trust or fiduciary duty which materially adversely
affects the Company or its shareholders.

                  (d)     “Termination Without Cause” means termination by the
Company other than due to the Executive’s death or disability or Termination
With Cause.

5.     OTHER DUTIES OF THE EXECUTIVE

         5.1 The Executive shall devote substantially all of his working time to
the business of the Company and during the Term shall not take, directly or
indirectly, an active role in any other business without the prior written
consent of the Company; but except as provided in Section 5.3, this Section
shall not prevent the Executive from serving as a director of other entities not
affiliated with the Company, from making real estate or other investments of a
passive nature or from participating in the activities of a charitable
organization where such participation does not adversely affect the Executive’s
ability to perform his duties under this Agreement.

         5.2 The Executive will, upon reasonable notice, during or after the
Term of this Employment Agreement, furnish information as may be in his
possession and cooperate with the Company as may reasonably be requested in
connection with any claims or legal actions in which the Company is or may
become a party. The Executive shall receive reasonable compensation for the time
expended by him pursuant to this Section 5.2 after the Term.

         5.3 The Executive acknowledges that certain information pertaining to
the business and operations of the Company such as strategic plans, product
development, financial costs, pricing terms, sales data or new or developing
business opportunities (“Confidential Information”), is confidential and is a
unique and valuable asset of the Company. Access to and knowledge of this
Confidential Information are essential to the performance of the Executive’s
duties under this Agreement. The Executive will not during the term of this
Agreement or following termination of his employment except to the extent
reasonably necessary in the performance of his duties under this Agreement, give
to any person, firm, association, corporation or governmental agency any
Confidential Information except as required by law. The Executive will not make
use of this Confidential Information for his own purposes or for the benefit of
any person or organization other than the Company. The Executive will also use
his best efforts to prevent the disclosure of this Confidential Information by
others. All records, memoranda, etc. relating to the business of the Company
whether made by the Executive or otherwise coming into his possession will
remain the property of the Company.

         5.4 The Executive will not Compete with the Company (as hereinafter
defined) at any time while he is employed by the Company. Except after a Change
in Control or after non-renewal under Section 1.1, in the event of Termination
Without Cause or Constructive Termination pursuant to Section 4.1, the Executive
will not Compete with the Company for a period of one (1) year from the date of
such termination. In the event of a termination after a Change in Control that
gives rise to payments to Executive under Section 4.2, the Executive will not
Compete with the Company for one (1) year from the date of termination. In the
event of a Voluntary Termination in which the Executive only receives payment as
defined under Section 4.3, or which follows a Company non-extension notice under
Section 1.1, there will be no restriction on the Executive’s right to Compete
with the Company after the date his employment terminates. For the purposes of
this Section 5.4, the term “Compete with the Company” means action by the
Executive, direct or indirect, either as an officer, director, stockholder,
owner, partner, employee or in any other capacity, resulting in the Executive
having any legal or equitable ownership or other financial or non-financial
interest in or employment with, any HMO, managed care or health insurance
business within a fifty mile radius of any location where the Company or any
subsidiary or affiliate of the Company conducts such business at the date of a
termination of the Executive’s employment; provided, however, that the term
“Compete with the Company” shall not include ownership (without any more
extensive relationship) of a less than a five percent (5%) interest in any
publicly-held corporation or other business entity. The Executive acknowledges
that the covenants contained herein are reasonable as to geographic and temporal
scope. The Executive acknowledges that his breach or threatened or attempted
breach of any provision of Section 5.4 may cause irreparable harm to the Company
not compensable in monetary damages and that the Company may be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section 5.4.

6.     INDEMNIFICATION OF EXECUTIVE

         6.1 The Company shall indemnify the Executive and shall reimburse the
Executive’s expenses under the circumstances described, and to the maximum
extent provided under the mandatory and the permissive indemnification and
expense reimbursement provisions of Delaware law. The provisions of this Section
6.1 shall continue in full force and effect after Executive ceases to serve as
an officer, director, employee or in any other capacity with the Company or any
of its affiliates, and shall inure to the benefit of his heirs, executors or
administrators.

7.     MISCELLANEOUS

         7.1 This Agreement contains the entire understanding between the
Company and the Executive with respect to the subject matter and supersedes any
prior employment or severance agreements between the Company and its affiliates,
and the Executive.

         7.2 This Agreement may not be modified or amended except in writing
signed by the parties. No term or condition of this Employment Agreement will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver shall operate only as to specific terms or condition waived and will not
constitute a waiver for the future or act on anything other than that which is
specifically waived.

         7.3 Should any part of this Agreement be declared invalid for any
reason, such invalidity shall not affect the validity of any remaining portion
hereof and such remaining portion shall continue in full force and effect as if
this Employment Agreement had been originally executed without including the
invalid part. Should any covenant of this Employment Agreement be unenforceable
because of its geographic scope or term, its geographic scope or term shall be
modified to such extent as may be necessary to render such covenant enforceable.

         7.4 Titles and captions in no way define, limit, extend or describe the
scope of this Agreement nor the intent of any provision thereof.

         7.5 This Agreement may be executed in any number of counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

         7.6 This Employment Agreement has been executed and delivered in the
State of Maryland and its validity, interpretation, performance and enforcement
shall be governed by the laws of that state. Any dispute among the parties
hereto shall be settled by arbitration in Bethesda, Maryland, in accordance with
the rules then obtaining of the American Arbitration Association and judgment
upon the award rendered may be entered in any court having jurisdiction thereof.
All provisions hereof are for the protection and are intended to be for the
benefit of the parties hereto and enforceable directly by the binding upon each
party. Each party hereto agrees that the remedy at law of the other for any
actual or threatened breach of this Employment Agreement would be inadequate and
that the other party shall be entitled to specific performance hereof or
injunctive relief or both, by temporary or permanent injunction or such other
appropriate judicial remedy, writ or orders as may be decided by a court of
competent jurisdiction in addition to any damages which the complaining party
may be legally entitled to recover.

         7.7 All notices, requests, consents and other communications hereunder
shall be in writing and shall be deemed to have been made when delivered or
mailed first-class postage prepaid by registered mail, return receipt requested,
or when delivered if by hand, overnight delivery service or confirmed facsimile
transmission to the following:

     (i)        If to the Company, at 6705 Rockledge Drive, Suite 900, Bethesda,
Maryland, 20817, Attention: Chairman of the Compensation Committee, or at such
other address as may have been furnished to the Executive by the Company in
writing; or


     (ii)        If to the Executive, at 6705 Rockledge Drive, Suite 900,
Bethesda, Maryland, 20817 or ____________________________ or such other address
as may have been furnished to the Company by the Executive in writing.


         7.8 This Employment Agreement shall be binding on the parties'
successors, heirs and assigns.

         IN WITNESS WHEREOF, the undersigned have executed this Employment
Agreement as of the date first above written.


         COVENTRY HEALTH CARE, INC.            EXECUTIVE:              
 By:  /s/ Allen F. Wise            /s/ Harvey C. DeMovick
         _______________________            ____________________         Allen
F. Wise, President            Harvey C. DeMovick